        Case 5:19-mc-00004-MMB Document 1-1 Filed 01/07/19 Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHARLES M. BUTLER, III and
CHOLE BUTLER,                                             Cause No. _________________
               Plaintiffs,
       v.
UNIFIED LIFE INSURANCE COMPANY,
HEALTH PLANS INTERMEDIARIES
HOLDINGS, LLC, D/B/A HEALTH
INSURANCE INNOVATIONS, HEALTH
INSURANCE INNOVATIONS, INC.,
ALLIED NATIONAL, INC., NATIONAL
BROKERS OF AMERICA, INC., THE
NATIONAL CONGRESS OF EMPLOYERS,
INC., and DOES 1-10,
               Defendants.

                      MEMORANDUM OF LAW IN SUPPORT OF
                    PLAINTIFF’S MOTION TO ENFORCE SUBPOENA

       Plaintiffs, Charles M. Butler III and Chole Butler, by and through undersigned counsel,

hereby submit this memorandum of law in support of their motion to compel Defendant National

Brokers of America, Inc. (“NBoA”) to fully respond and produce all documents in response to

Plaintiffs’ subpoena directed to NBoA.

I.     RELEVANT FACTUAL BACKGROUND

       This case is a dispute about health insurance coverage. More specifically, it is a case

about health insurance coverage that was promised to the Butlers, but which was later disclaimed

at the time the Butlers needed it most – when Mr. Butler was fighting metastatic cancer. The

case is pending in the United States District Court for the District of Montana, Billings Division,

Cause No. CV-17-50-SPW-TJC. However, NBoA’s corporate headquarters is located in

Reading, Pennsylvania. Hence the necessity of this forum. See Fed. R. Civ. P. 45(d)(2)(B)(i).
        Case 5:19-mc-00004-MMB Document 1-1 Filed 01/07/19 Page 2 of 6



       As part of discovery, the Butlers served a subpoena under Fed. R. Civ. P. 45 for

documents on NBoA, the Reading-based insurance broker that sold them the policy at issue (the

“Subpoena”). (See Subpoena, attached as Ex. A.) NBoA has ignored the Subpoena, leaving the

Butlers no option but seek help from the Court.

       Through the Subpoena, the Butlers seek relevant documents, which NBoA has already

admitted exist. At his deposition, William Corchado, a NBoA salesman with whom the Butlers

dealt, testified that the Butlers’ phone calls with NBoA personnel may be documented in

recordings or other papers kept by the NBoA. In particular, Corchado testified as follows:

       Q.      And so would there be a recording of the conversation between
               Mr. Butler and the person who read that script to him?
       A.      There should be.
       Q.      And that would be something that NBoA would have?
       A.      Yeah. Correct.

(Corchado depo. 44:13-20.) It is precisely these records that the Butlers seek through the

Subpoena.

       The Butlers’ have given NBoA five separate chances to voluntarily comply with the

subpoena.

       First, on June 25, 2018, the Butlers served an earlier version of the Subpoena on NBoA

via its registered agent for service, in North Canton, Ohio. (See June 25, 2018 subpoena

package, attached as Ex. B.) The Butlers knew that this was a good address at which to Serve

NBoA because that was the address to which they served the notices of Mr. Corchado’s

deposition. (See Deposition Notices, attached as Ex. C.) Since Mr. Corchado appeared for his

deposition, the Butlers knew that those notices were received by NBoA. That initial version of

the Subpoena required NBoA to comply by sending documents to the offices of the Butlers’ lead

counsel, in Montana. (See id.)


                                               -2-
        Case 5:19-mc-00004-MMB Document 1-1 Filed 01/07/19 Page 3 of 6



       Second, on June 28, 2018, the Butlers revised and re-served the Subpoena on NBoA,

again via its registered agent in Ohio. (See June 28, 2018 subpoena package, attached as Ex. D.)

But this time, to ease NBoA’s burden, the Butlers revised the subpoena to allow NBoA to

produce documents to a court reporter located in Reading, close to NBoA’s headquarters. The

Subpoena was served, via Federal Express, on NBoA’s registered agent on July 2, 2018. (See

id.) NBoA’s response to the Subpoena was due on or before July 10, 2018. (See id.) NBoA

failed to respond.

       Third, on August 13, 2018, the Butlers re-served the Subpoena again on NBoA’s

registered agent. (See August 13, 2018 subpoena package, attached as Ex. E.) This time,

however, the Butlers used a process server to make personal service of the Subpoena. The

process server personally served NBoA, through its registered agent, on August 14, 2018. (See

Proof of Service, attached as Ex. F.) NBoA had until August 21, 2018, to comply with the

Subpoena. NBoA failed to do so.

       Fourth, on October 25, 2018 – four months after the Butlers first served the Subpoena on

NBoA – lead counsel for the Butlers called and wrote to Alan Redmond, NBoA’s CEO, to give

NBoA yet another chance to fulfill its discovery obligations. (See October 25, 2018 Letter,

attached as Ex. G.) Specifically, the Butlers gave NBoA until November 5, 2018, to comply

with the Subpoena. (See id.) Lead counsel sent the letter to NBoA’s headquarters, in Reading –

2525 North 12th Street, Suite 390, Reading, PA 19605 – the address listed with the Pennsylvania

Department of State. (See printout, attached as Ex. H.) The October 25, 2018 letter was

returned because, evidently, Mr. Redmond moved NBoA’s office without leaving a forwarding

address. (See Ex. G.)




                                              -3-
          Case 5:19-mc-00004-MMB Document 1-1 Filed 01/07/19 Page 4 of 6



        Fifth, and finally, on November 7, 2018, lead counsel for the Butlers again wrote to

NBoA, this time directing the letter to its registered agent in Ohio (where the Butlers first served

the Subpoena months ago). (See November 7, 2018 Letter, attached here as Ex. I.) The Butlers

gave NBoA one last extension to respond, this time until November 15, 2018. (See id.) But

November 15 came and went with no response by NBoA.

        The Butlers served the Subpoena six months ago. The Butlers gave NBoA every chance

to comply with the Subpoena voluntarily. NBoA has made clear that it has no intention of doing

so.1 Accordingly, the Butlers must now impose upon the Court for assistance.

II.     QUESTION PRESENTED

        Should this Court order NBoA to produce the documents demanded in the Subpoena?

        Suggested answer:          Yes.

III.    ARGUMENT

        As a result of NBoA’s failure to comply, the Butlers have been left no choice but to seek

the Court’s assistance to compel NBoA’s compliance with the Rules. The Subpoena was validly

served on NBoA five times. Yet NBoA has failed to respond. NBoA – by its own admission –

is in possession of documents that are of importance to this case and that are responsive to the

Subpoena. NBoA has had more than six months to comply with the Subpoena, yet it has done

nothing. There is no burden on NBoA sufficient to justify this delay. To the contrary, the

documents requested are few and kept by NBoA in the ordinary course of business, as its

employee, William Corchado, testified at his deposition. And the Butlers even arranged for

NBoA to produce the documents to a court reporter located in the same town as NBoA’s

headquarters. NBoA’s failure to comply with the Subpoena is inexcusable.


1
  This is not an isolated incident. Mr. Redmond failed to appear for his scheduled deposition. In fact, NBoA has
failed to appear and defend itself in any capacity in this case.


                                                       -4-
        Case 5:19-mc-00004-MMB Document 1-1 Filed 01/07/19 Page 5 of 6



       It is appropriate for the Court to enter an order of compliance when a party fails and/or

refuses to comply with a document subpoena, as NBoA has done here. See Fed.R.Civ.P.

45(a)(1)(D) (“A command in a subpoena to produce documents, electronically stored

information, or tangible things requires the responding person to permit inspection, copying,

testing, or sampling of the materials.”); Fed.R.Civ.P. 45(e)(1)(A) (“A person responding to a

subpoena to produce documents must produce them as they are kept in the ordinary course of

business or must organize and label them to correspond to the categories in the demand.);

Fed.R.Civ.P. 45(g) (“The court for the district where compliance is required … may hold in

contempt a person who, having been served, fails without adequate excuse to obey the subpoena

or an order related to it.”); Fed.R.Civ.P. 45, 2013 Note (“contempt sanctions may be applied to a

person who disobeys a subpoena-related order, as well as one who fails entirely to obey a

subpoena”; noting further that a court in civil litigation will normally “first order[] compliance

with a subpoena” before holding a non-compliant party in contempt); Breeze v. Royal Indemnity

Co., 202 F.R.D. 435 (E.D. Pa. 2001) (granting motion to compel compliance with document

subpoena); Packer v. Hansen, 1999 WL 1038343 (E.D. Pa. 1999) (same; ordering production of

documents requested in subpoena).

IV.    CONCLUSION

       The Butlers respectfully request that the Court grant their Motion and enter an order, in

the form attached hereto, compelling NBoA to provide a complete production of documents in

response to the Subpoena within ten (10) days.

                                              Respectfully submitted,

                                               /s/ Benjamin E. Gordon
                                              Benjamin E. Gordon (Pa. ID No. 311741)
                                              STRADLEY RONON STEVENS & YOUNG, LLP
                                              2005 Market Street, Suite 2600
                                              Philadelphia, PA 19103


                                                -5-
       Case 5:19-mc-00004-MMB Document 1-1 Filed 01/07/19 Page 6 of 6



                                   T: (215) 564-8000
                                   F: (215) 564-8120
                                   E: BGordon@Stradley.com
                                    - and -
                                   John Morrison, Esq. (of counsel)
                                   MORRISON SHERWOOD
                                   WILSON DEOLA PLLP
                                   401 North Last Chance Gulch, P.O. Box 557
                                   Helena, Montana 59624
                                   T: (406) 442-3261
                                   F: (406) 443-7294
                                   E: john@mswdlaw.com
                                   Attorneys for Plaintiffs,
                                   Charles M. Butler, III and Chole Butler

Dated: January 7, 2019




                                    -6-
